Title: From Thomas Jefferson to Hugh Chisholm, 16 January 1809
From: Jefferson, Thomas
To: Chisholm, Hugh


                  
                     Washington Jan. 16. 09.
                  
                  According to your request I lodged 150. D. for you in the hands of messrs. Gibson & Jefferson the first week of this month & forgot to give you notice of it by the last post. should you not have applied for it, on sending them this letter with your order they will pay it. I offer you my best wishes.
                  
                     Th: Jefferson 
                     
                  
               